                    1     BARBARA A. BLACKBURN, Bar No. 253731
                          bblackburn@littler.com
                    2     SIMERDIP KHANGURA, Bar No. 272525
                          skhangura@littler.com
                    3     LITTLER MENDELSON, P.C.
                          500 Capitol Mall, Suite 2000
                    4     Sacramento, CA 95814
                          Telephone:    916.830.7200
                    5     Fax No.       916.561.0828

                    6     Attorneys for Defendant
                          KRATOS DEFENSE SOLUTIONS
                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                   EASTERN DISTRICT OF CALIFORNIA

                  10

                  11      ROY GARCIA,                                 Case No. 2:17-CV-01202-TLN-EFB
                  12                       Plaintiff,                 ORDER GRANTING DEFENDANT’S
                                                                      REQUEST TO SEAL DOCUMENTS IN
                  13      v.                                          SUPPORT OF MOTION FOR SUMMARY
                                                                      JUDGMENT OR, ALTERNATIVELY
                  14      KRATOS DEFENSE SOLUTIONS AND                PARTIAL SUMMARY JUDGMENT
                          DOES 1 THOROUGH 100, INCLUSIVE,
                  15                                                  Date:    November 15, 2018
                                           Defendant.                 Time:    2:00 p.m.
                  16                                                  Ctrm.:   2, 15th Floor
                                                                      Judge:   Hon. Troy L. Nunley
                  17
                                                                      Trial Date:        April 29, 2019
                  18                                                  Complaint Filed:   February 23, 2017
                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LITTLER MENDELSON, P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814                                                                  Case No. 2:17-CV-01202-TLN-EFB
       916.830.7200
                               ORDER GRANTING DEFENDANT’S REQUEST TO SEAL DOCUMENTS IN SUPPORT OF SUMMARY
                                                               JUDGMENT
                    1            The Court, having considered Defendant Kratos Defense & Security Solutions, Inc.’s

                    2     (“Defendant”) (erroneously sued as Kratos Defense Solutions) Request to Seal Documents in Support

                    3     of Motion for Summary Judgment or, Alternatively, Partial Summary Judgment, pursuant to the

                    4     United States District Court, Eastern District of California Local Rule 141, the Stipulated Protective

                    5     Order on file herein [Dkt. No. 15], and all other papers submitted in support thereof and in opposition

                    6     thereto,

                    7            IT IS HEREBY ORDERED that Defendant’s Request to Seal is GRANTED. The following

                    8     documents contain private, confidential, and proprietary business information, the public disclosure

                    9     of which would be detrimental to Defendant’s competitive interests and/or the privacy rights of its

                  10      customers, the Court finds that there are compelling reasons to grant the request and seal the

                  11      documents:

                  12             •   Exhibit A to Eric DeMarco and Steven Fendley’s respective declarations filed in support

                  13                 of Defendant’s MSJ (Kratos000477-Kratos000482);

                  14             •   Exhibit A to Michael Brown’s declaration filed in support of Defendant’s MSJ

                  15                 (Kratos000382-Kratos000386); and

                  16             •   Exhibit A to Laurie Baker’s declaration filed in support of Defendant’s MSJ

                  17                 (Kratos000393-Kratos000394).

                  18      IT IS SO ORDERED.

                  19

                  20
                           Dated: October 22, 2018
                  21

                  22

                  23
                                                                  Troy L. Nunley
                  24                                              United States District Judge
                  25

                  26
                  27

                  28
LITTLER MENDELSON, P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                                                                           2.                    Case No. 2:17-CV-01202-TLN-EFB
                              ORDER GRANTING DEFENDANT’S REQUEST TO SEAL DOCUMENTS IN SUPPORT OF SUMMARY
                                                              JUDGMENT
